                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for Bank of America, N.A.,
                                                                 successor by merger to BAC Home Loans
                                                             8   Servicing LP f/k/a Countrywide Home Loans
                                                                 Servicing, LP
                                                             9
                                                                                            UNITED STATES DISTRICT COURT
                                                            10
                                                                                                   DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY             Case No.: 2:16-cv-00424-MMD-PAL
                                                                 MERGER    TO  BAC     HOME    LOANS
                      LAS VEGAS, NEVADA 89134




                                                            13   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,
AKERMAN LLP




                                                                                                                 STIPULATION AND ORDER TO EXTEND
                                                            14                                                   THE PARTIES' DEADLINES TO FILE
                                                                              Plaintiff,
                                                                                                                 REPLIES        SUPPORTING  THEIR
                                                            15                                                   MOTIONS FOR SUMMARY JUDGMENT
                                                                 vs.
                                                                                                                 [ECF NOS. 67, 68, 69]
                                                            16   GREEN   VALLEY   SOUTH    OWNERS
                                                                 ASSOCIATION NO. 1; DAISY TRUST;                 [FIRST REQUEST]
                                                            17   NEVADA ASSOCIATION SERVICES, INC.,
                                                            18                Defendants.
                                                            19

                                                            20   DAISY TRUST,
                                                            21                Counterplaintiff,

                                                            22   vs.

                                                            23   BANK OF AMERICA, N.A., SUCCESSOR BY
                                                                 MERGER    TO  BAC     HOME    LOANS
                                                                 SERVICING, LP FKA COUNTRYWIDE
                                                            24   HOME LOANS SERVICING, LP,
                                                            25                Counterdefendant.
                                                            26

                                                            27

                                                            28
                                                                                                             1
                                                                 48341191;1
                                                             1            Bank of America, N.A., successor by merger to BAC Home Loans Servicing LP f/k/a

                                                             2   Countrywide Home Loans Servicing, LP (BANA), Daisy Trust (Trust), and Green Valley South

                                                             3   Owners Association No. 1 (Green Valley), stipulate to extending all parties' deadline to file their

                                                             4   replies supporting their motions for summary judgment, ECF Nos. 67, 68, 69, for an additional 14

                                                             5   days or until April 10, 2019.

                                                             6            BANA, Trust, and Green Valley moved for summary judgment on February 20, 2019. (ECF

                                                             7   Nos. 67, 68, 69.) BANA responded to Trust and Green Valley’s motions on March 12, 2019. (ECF

                                                             8   Nos. 71, 72.) Trust and Green Valley responded to BANA's motion on March 13, 2019. (ECF Nos.
                                                             9   73, 74.) The parties' deadlines to file their replies supporting their motions for summary judgment
                                                            10   are March 27, 2019. See L.R. 7-2(b).
                                                            11            The parties stipulate to extending the opposition deadline by fourteen days, from March 27,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   2019 to April 10, 2019, to allow additional time to prepare their briefing.
                      LAS VEGAS, NEVADA 89134




                                                            13   ...
AKERMAN LLP




                                                            14   ...
                                                            15   ...
                                                            16   ...
                                                            17   ...
                                                            18   ...

                                                            19   ...

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28
                                                                                                                    2
                                                                 48341191;1
                                                             1            This is the parties' first request to extend their reply briefing deadline. The parties do not

                                                             2   make this request to cause delay or prejudice any party.

                                                             3            DATED this 21st day of March, 2019

                                                             4
                                                                  AKERMAN LLP                                           LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                             5                                                          LTD.
                                                             6
                                                                  /s/ Jamie K. Combs                                    /s/ Michael F. Bohn
                                                             7    MELANIE D. MORGAN, ESQ.                               MICHAEL F. BOHN, ESQ.
                                                                  Nevada Bar No. 8215                                   Nevada Bar No. 1641
                                                             8    JAMIE K. COMBS, ESQ.                                  ADAM R. TRIPPIEDI, ESQ.
                                                                  Nevada Bar No. 13088                                  Nevada Bar No. 12294
                                                             9
                                                                  1635 Village Center Circle, Suite 200                 2260 Corporate Circle, Suite 480
                                                            10    Las Vegas, NV 89134                                   Henderson, Nevada 89074

                                                            11    Attorneys for Bank of America, N.A., successor        Attorneys for Daisy Trust
                                                                  by merger to BAC Home Loans Servicing LP
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    f/k/a Countrywide Home Loans Servicing, LP
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                  LIPSON NEILSON PC
AKERMAN LLP




                                                            14
                                                                   /s/ Julie A. Funai
                                                            15    J. WILLIAM EBERT, ESQ.
                                                                  Nevada Bar No. 2697
                                                            16    JULIE A. FUNAI, ESQ.
                                                            17    Nevada Bar No. 8725
                                                                  9900 Covington Cross Drive, Suite 120
                                                            18    Las Vegas, Nevada 89144

                                                            19    Attorneys for Green Valley South Owners
                                                                  Association No. 1
                                                            20

                                                            21                                                 IT IS SO ORDERED.

                                                            22
                                                                                                               _________________________________________
                                                            23                                                 UNITED STATES MAGISTRATE JUDGE
                                                            24                                                         March 25, 2019
                                                                                                               DATED: _________________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    3
                                                                 48341191;1
